Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, by and between the attorneys for the respective parties hereto, that the price of the imported merchandise hereinabove named at which such or similar imported merchandise was freely offered for sale, packed, ready for delivery, in the principal market of the United States, to all purchasers at the time of exportation .of the imported merchandise hereinafter described, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, a commission not exceeding 6%, if any has been paid or contracted to be paid on goods secured otherwise than by purchase, or profits not to exceed 8%, and a reasonable allowance for general expenses not to exceed 8% on the purchase of goods, is as follows:
$0.5081 per 8 oz. box
IT IS FURTHER STIPULATED AND AGREED that there was no foreign or export value for the merchandise hereinabove set forth.
IT IS FURTHER STIPULATED AND AGREED that the case be submitted on this stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $0.5081 per 8-ounce box.
Judgment will be entered accordingly.